DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the electromagnetic driving means comprise a coil arranged surrounding a ferromagnetic ring which in turn is arranged surrounding the plunger member for generating an electromagnetic field suitable for driving the plunger member into the open position” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide rails” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the drawings are objected to under 37 CFR 1.84(h)(3) because the drawings do not include hatching.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “electromagnetic driving means for driving the plunger member along a flow direction inside the valve body into at least an open position in which a fluid is allowed to flow through the valve body and into a closed position in which the fluid is not”, which appears to invoke interpretation under 35 USC 112(f).  Dependent claim 2 recites, “wherein the electromagnetic driving means comprise a coil arranged surrounding a ferromagnetic ring which in turn is arranged surrounding the plunger member for generating an electromagnetic field suitable for driving the plunger member into the open position”, which appears to remove interpretation under 35 USC 112(f) since sufficient structure is recited to perform the function of “driving the plunger member along a flow direction inside the valve body into at least an open position in which a fluid is allowed to flow through the valve body and into a closed position in which the fluid is not”.  However, it is unclear what (broader) structure (and equivalents thereof) are encompassed by the recitation in claim 1 (as compared to claim 2).
Dependent claims 3 and 4 (dependent on claims 1 and 2 respectively) recite “wherein the electromagnetic driving means are configured for adjusting an electromagnetic force applied to 
Claim 11 recites “it” and claim 12 recites, “it” twice.  It is unclear which previously recited structure is meant by it.
Claim 16 recites, “a fluid duct”.  Further dependent claim 17 recites, “a plurality of fluid ducts”.  It is unclear if the recitation in claim 17 is meant to include the previously recited fluid duct or if the fluid ducts in claim 17 are newly recited fluid ducts that do not include the previously recited fluid duct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 16, 18, and 19 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraudi (US Patent Number 4,575,009).
Re claim 1, Giraudi discloses an electromagnetically operated valve (see Fig. 1) including a valve body (i.e. the outer housing), a plunger member (32), electromagnetic driving means 
Re claim 2, Giraudi discloses the electromagnetically operated valve of claim 1, wherein the electromagnetic driving means comprise a coil (12) arranged surrounding a ferromagnetic ring (31, see col. 2, lines 57-60, Permenorm® 5000 is ferromagnetic) which in turn is arranged surrounding the plunger member (ref. no. 33 goes into ref. no. 31) for generating an electromagnetic field suitable for driving the plunger member into the open position (see col. 3, lines 27-32).  
Re claim 3, Giraudi discloses the electromagnetically operated valve of claim 1, wherein the electromagnetic driving means are configured for adjusting an electromagnetic force applied to the plunger member depending on a pressure of the fluid entering the valve body (note the 35 USC 112 rejection above and note that Giraudi discloses the actuation pulses are varied based on the quantity of gas required by the engine under various operating conditions (see col. 3, lines 27-32) and the opening and closing are based on various factors including fluid resistance in the hydraulic circuit which conveys the fuel inside the injector towards the nozzle (see col. 1, lines 40-42) and the desired resulting fuel flow is set up to reduce pressure drops upstream (see col. 2, lines 19-21).  This appears to meet a reasonable interpretation of “the electromagnetic driving means are configured for adjusting an electromagnetic force applied to the plunger member depending on a pressure of the fluid entering the valve body”). 

Re claim 5, Giraudi discloses the electromagnetically operated valve of claim 1, wherein the plunger member is at least partially hollow having at least one plunger member fluid inlet and at least one plunger member fluid outlet for the passage of the fluid there through (see Fig. 1). 
Re claim 6, Giraudi discloses the electromagnetically operated valve of claim 4, wherein the plunger member is at least partially hollow having at least one plunger member fluid inlet and at least one plunger member fluid outlet for the passage of the fluid there through (see Fig. 1). 
Re claim 7, Giraudi discloses the electromagnetically operated valve of claim 1, further comprising a closing spring (37) arranged inside the valve body to bias the plunger member towards a fluid flow direction. 
Re claim 8, Giraudi discloses the electromagnetically operated valve of claim 6, further comprising a closing spring (37) arranged inside the valve body to bias the plunger member towards a fluid flow direction. 

Re claim 18, Giraudi discloses the fluid ejection system of claim 16, wherein a nozzle (25) is arranged at the duct outlet for ejecting the fluid (from the valve and into the internal combustion engine). 
Re claim 19, Giraudi discloses the fluid ejection system of claim 18, wherein the nozzle is provided with the electromagnetically operated valve (See Fig. 1). 

Claims 1, 7, and 9 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachary et alia (US Patent Number 5,458,294), hereinafter “Zachary”.
Re claim 1, Zachary discloses an electromagnetically operated valve including a valve body (including ref. nos. 14, 26), a plunger member (44), electromagnetic driving means (including coil 18) for driving the plunger member along a flow direction inside the valve body into at least an open position in which a fluid is allowed to flow through the valve body and into a closed position in which the fluid is not (see col. 2, lines 33-40), wherein the plunger member is arranged to be forced by a pressure of flowing fluid into the closed position (note the flow arrows in Fig. 1 showing the fluid biasing the plunger to the closed position against the force of spring 30), and to be driven by the electromagnetic driving means into the open position. 
Re claim 7, Zachary discloses the electromagnetically operated valve of claim 1, further comprising a closing spring (32) arranged inside the valve body to bias the plunger member towards a fluid flow direction. 
. 

Claims 1, 5, 7, and 11 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et alia (US Patent Number 9,217,511), hereinafter “Williams”.
Re claim 1, Williams discloses an electromagnetically operated valve including a valve body (i.e., the outer housing), a plunger member (including 152, 114, 112), electromagnetic driving means (including coil 120) for driving the plunger member along a flow direction inside the valve body into at least an open position (shown in Fig. 11) in which a fluid is allowed to flow through the valve body and into a closed position (shown in Fig. 9) in which the fluid is not, wherein the plunger member is arranged to be forced by a pressure of flowing fluid into the closed position (i.e., the fluid enters though inlet 104 and acts on the plunger in the closing direction), and to be driven by the electromagnetic driving means into the open position (shown in Fig. 11). 
Re claim 5, Williams discloses the electromagnetically operated valve of claim 1, wherein the plunger member is at least partially hollow (see Fig. 9 or 11) having at least one plunger member fluid inlet and at least one plunger member fluid outlet for the passage of the fluid there through (see Fig. 11). 
Re claim 7, Williams discloses the electromagnetically operated valve of claim 1, further comprising a closing spring (126 or 132) arranged inside the valve body to bias the plunger member towards a fluid flow direction. 
. 

Claims 1, 5, 7, and 13 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et alia (US Patent Number 9,772,630), hereinafter “Yang”.
Re claim 1, Yang discloses an electromagnetically operated valve including a valve body (i.e., the outer housing), a plunger member (24, 28), electromagnetic driving means (including coil 27) for driving the plunger member along a flow direction inside the valve body into at least an open position in which a fluid is allowed to flow through the valve body and into a closed position (see Fig. 4) in which the fluid is not, wherein the plunger member is arranged to be forced by a pressure of flowing fluid into the closed position (i.e. the fluid comes in from the top as shown in Fig. 4 and acts against the plunger in a closing direction), and to be driven by the electromagnetic driving means into the open position (see the second sentence of the abstract). 
Re claim 5, Yang discloses the electromagnetically operated valve of claim 1, wherein the plunger member is at least partially hollow (see Fig. 4) having at least one plunger member fluid inlet and at least one plunger member fluid outlet for the passage of the fluid there through (see Fig. 4). 
Re claim 7, Yang discloses the electromagnetically operated valve of claim 1, further comprising a closing spring (25) arranged inside the valve body to bias the plunger member towards a fluid flow direction. 
Re claim 13, Yang discloses the electromagnetically operated valve of claim 1, wherein the fluid is compressed air (see, col. 1, line 22, the valve is at the bottom of the air compressor . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 10 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Giraudi in view of Zachary.
Giraudi discloses the electromagnetically operated valve of claims 1 and 6.  However, Giraudi does not disclose an opening spring.  Zachary disclose an opening spring (30) arranged inside the valve body to bias the plunger member against the pressure of the fluid.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the opening spring of Zachary to the valve of Giraudi in order to hold .

Claims 11 and 12 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Giraudi in view of Williams.
Giraudi discloses the electromagnetically operated valve of claims 1 and 10, but does not disclose guide rails.  Williams discloses a plurality of guide rails (134, 136) adapted to guide the plunger member as the plunger member is driven inside the valve body along the fluid flow direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the guide rails of Williams to the valve of Giraudi in order to guide linear movement of the armature and plunger as taught by Williams (see col. 5, lines 34-37).



Claims 14 and 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over any of Giraudi, Zachary, Williams, or Yang.
Each of Giraudi, Zachary, Williams, or Yang disclose the electromagnetically operated valve of claim 1.  However, all of the references are silent as to operating pressure and dimensions of the plunger member (diameter or length).  The examiner takes official notice that operating pressure is a results-effective variable and one selects the pressure based on the need of the system (thus establishing the lower bound), but does not pick an arbitrarily large pressure because it costs more to generate such pressures and the flow paths need to be built stronger to accommodate such pressures (thus establishing the upper bound).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .


Claims 17 and 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over any of Giraudi in view of Hickey (US Patent Number 5,086,743).
Giraudi discloses the fluid ejection system of claim 16, but does not explicitly disclose a plurality of fluid ducts fed by at least one fluid source and arranged to discharge a plurality of corresponding fluid streams.  Hickey discloses a plurality of fluid ducts fed by at least one fluid source and arranged to discharge a plurality of corresponding fluid streams (see Fig. 2 and 9A-9C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used plural fluid ducts and valves in order to supply fuel to plural chambers of an internal combustion chamber as taught by Hickey.
Re claim 20, the modified Giraudi discloses the fluid ejection system of claim 17, further comprising a means for controlling the electromagnetically operated valve (see Hickey, col. 2, line 53 to col. 3, line 6).  It would have been obvious to one having ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753